By the Court, Sutherland, J.
I am of opinion that both counts are good. The words used by the defendant necessarily imply, when taken in connection with the colloquium, that the words with interest from date had been forged and added to the note after its signature; and the inquiry by the defendant in the 2d count of Parmelee, “ If he did not think the addition was in Gorham’s hand writing,” and his declaration in the 3d count that he had shewed it to some persons who"said “-the addition was in Shubael Gorham’s hand writing,” leave no reasonable doubt that it was the intention of the defendant to impress upon the minds of the persons whom be addressed, the belief that the forgery had been committed by Gorham. The charge need not be couched in direct and positive terms. The imputation of crime may be as effectually made by way of interrogation as by an affirmative allegation. The only inquiry is whether, according to the natural and fair construction of the language used by the defendant, (taken in connection with the preliminary circumstances stated by way of colloquium,) the persons in whose pres*537ence and hearing the language was used had a right to believe that it was the intention of the defendant to charge the plaintiff with the commission of a criminal offence. Such was obviously the intention of the defendant in this case.
Judgment for plaintiff on demurrer, with leave to defendant to plead on payment of costs.